[executed-first_amendment001.jpg]
FIRST AMENDMENT Dated as of March 16, 2020 to CREDIT AGREEMENT Dated as of July
13, 2018 among TRUEBLUE, INC., as the Borrower, THE SUBSIDIARIES OF THE BORROWER
IDENTIFIED HEREIN, as the Guarantors, BANK OF AMERICA, N.A., as Administrative
Agent, Swingline Lender and L/C Issuer, and THE OTHER LENDERS PARTY HERETO PNC
BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents KEYBANK NATIONAL ASSOCIATION and HSBC BANK USA, NATIONAL
ASSOCIATION, as Co-Agents Arranged By: BOFA SECURITIES, INC., PNC CAPITAL
MARKETS LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint
Bookrunners CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment002.jpg]
FIRST AMENDMENT TO CREDIT AGREEMENT This FIRST AMENDMENT TO CREDIT AGREEMENT
(this “Agreement”) is entered into as of March 16, 2020 (the “First Amendment
Effective Date”) among TRUEBLUE, INC., a Washington corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and BANK OF
AMERICA, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement (as
defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and
the Administrative Agent are parties to that certain Credit Agreement dated as
of July 13, 2018 (as amended or modified from time to time, the “Credit
Agreement”); WHEREAS, the Borrower has requested that the Lenders agree to
modify certain provisions of the Credit Agreement; and WHEREAS, the Lenders are
willing to amend certain terms of the Credit Agreement, subject to the terms and
conditions set forth below. NOW THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: AGREEMENT 1. Amendments to Credit Agreement. (a) Section 1.01.
The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows: “Arrangers” means BofA Securities, Inc., PNC Capital
Markets LLC and Wells Fargo Securities, LLC, in their capacity as joint lead
arrangers and joint bookrunners. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable Resolution Authority in
respect of any liability of an Affected Financial Institution. “Bail-In
Legislation” means, (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). “Base Rate” means for any day a fluctuating
rate of interest per annum equal to the highest of (a) the Federal Funds Rate
plus 0.50%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate” and (c) the
Eurodollar Rate plus 1.0%; provided that if the Base Rate shall be less than
CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment003.jpg]
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.07 hereof (for
the avoidance of doubt, only until any amendment has become effective pursuant
to Section 3.07), then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the most
recently completed four (4) fiscal quarters minus (ii) Restricted Payments made
in cash to any third party (other than a Loan Party or any Subsidiary thereof),
in each case, pursuant to Section 7.06(c) – (e) (but excluding payments made by
the Borrower to certain holders of its Equity Interests in connection with share
repurchases in an aggregate amount not to exceed $300,000,000 during the term of
this Agreement) during such period minus (iii) Consolidated Capital Expenditures
for such period minus (iv) income taxes paid in cash during such period to (b)
Consolidated Fixed Charges for the most recently completed four (4) fiscal
quarters. “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement). “Maturity Date” means as to the Revolving Loans, Swingline Loans and
Letters of Credit (and the related L/C Obligations), March 16, 2025; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day. “Write-Down and Conversion
Powers” means, (a) with respect to any EEA Resolution Authority, the write-down
and conversion powers of such EEA Resolution Authority from time to time under
the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. 2 CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment004.jpg]
(b) Section 1.01. The following definitions are hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party. “Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Covered Party” has the meaning specified in Section 11.23. “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “LIBOR
Successor Rate” has the meaning specified in Section 3.07. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” has the
meaning specified in Section 11.23. “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York for the purpose of recommending a benchmark
rate to replace LIBOR in loan agreements similar to this Agreement. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “SOFR” with respect to any day
means the secured overnight financing rate published for such day by the Federal
Reserve Bank of New York, as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s website (or any
successor source) and, in each case, that has been selected or recommended by
the Relevant Governmental Body. “SOFR-Based Rate” means SOFR or Term SOFR.
“Supported QFC” has the meaning specified in Section 11.23. “Term SOFR” means
the forward-looking term rate for any period that is approximately (as
determined by the Administrative Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each 3 CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment005.jpg]
case as published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion. “UK Financial Institution”
means any BRRD Undertaking (as such term is defined under the PRA Rulebook (as
amended from time to time) promulgated by the United Kingdom Prudential
Regulation Authority) or any person subject to IFPRU 11.6 of the FCA Handbook
(as amended from time to time) promulgated by the United Kingdom Financial
Conduct Authority, which includes certain credit institutions and investment
firms, and certain affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “U.S. Special Resolution Regimes” has the meaning
specified in Section 11.23. (c) Section 1.02. A new clause (d) is hereby added
to Section 1.02 of the Credit Agreement to read as follows: (d) Any reference
herein to a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). (d) Section 1.05. Section 1.05 of the Credit Agreement
is hereby amended to replace the text “comparable or successor rate thereto”
with the text “rate that is an alternative or replacement for or successor to
any of such rates (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes implemented pursuant to Section 3.07 hereof”. (e) Section 3.07. Section
3.07 of the Credit Agreement is hereby amended in its entirety to read as
follows: 3.07 Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 11.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that: (i) adequate
and reasonable means do not exist for ascertaining LIBOR for any requested
Interest Period because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or 4
CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment006.jpg]
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar Dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar Dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
the Eurodollar Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein. 5 CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment007.jpg]
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. In connection with the implementation of a LIBOR
Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement. (f)
Section 5.23. Section 5.23 of the Credit Agreement is hereby amended by
replacing all instances of the text “EEA Financial Institution” with the text
“Affected Financial Institution”. (g) Section 11.20. Section 11.20 of the Credit
Agreement is hereby amended by (i) replacing all instances of the text “EEA
Financial Institution” with the text “Affected Financial Institution”; (ii)
replacing all instances of the text “an EEA Resolution Authority” and “any EEA
Resolution Authority” with the text “the applicable Resolution Authority”; and
(iii) replacing the text “Solely to the extent any Lender or L/C Issuer that is
an Affected Financial Institution is a party to this Agreement and
notwithstanding” in the first sentence with the text “Notwithstanding”. (h)
Section 11.23. A new Section 11.23 is hereby added to the Credit Agreement to
read as follows: 11.23 Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might 6 CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment008.jpg]
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (i) Schedule 11.02. Schedule 11.02 (Certain Addresses for
Notices) to the Credit Agreement is hereby amended to read in the form attached
hereto. 2. Effectiveness; Condition Precedent. This Agreement shall be effective
upon satisfaction of the following conditions precedent: (a) Receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders, the Lenders extending their
Commitments, the Swingline Lender and the L/C Issuer; (b) Receipt by the
Administrative Agent of the following, in form and substance satisfactory to the
Administrative Agent: (i) a certificate from a Responsible Officer of each Loan
Party certifying that there have been no changes to the Organization Documents
of such Loan Party since the Closing Date; (ii) such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement, the Credit Agreement and the other Loan Documents to which such
Person is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation (it
being understood that such certificate may be delivered on a post-closing basis
for Job Rooster, Inc.); (c) Upon the reasonable request of any Lender made at
least five (5) days prior to the First Amendment Effective Date, the Borrower
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act; (d) If the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to the Borrower; (e) The Administrative
Agent shall have received from the Borrower all fees required to be paid on or
before the First Amendment Effective Date; and (f) The Borrower shall have paid
all reasonable out-of-pocket costs and expenses due and payable to the
Administrative Agent on the date hereof, including without limitation, the
reasonable, documented fees and out-of-pocket costs and expenses of Moore & Van
Allen PLLC as counsel to the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the First Amendment Effective Date. 7
CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment009.jpg]
3. Reaffirmation. The Loan Parties acknowledge and confirm (a) that the
Administrative Agent, for the benefit of the holder of the Obligations, has a
valid and enforceable perfected security interest in the Collateral, which
security interest is prior to all Liens other than Permitted Liens, (b) that the
Borrower’s obligation to repay the outstanding principal amount of the Loans and
reimburse the L/C Issuer for any drawing on a Letter of Credit and the
Guarantors’ Obligations under the Loan Documents are unconditional and not
subject to any offsets, defenses or counterclaims, and (c) by entering into this
Agreement, the Administrative Agent and the Lenders do not waive or release any
term or condition of the Credit Agreement or any of the other Loan Documents or
any of their rights or remedies under such Loan Documents or applicable law or
any of the obligations of any Loan Party thereunder. 4. Ratification of Credit
Agreement. The term “Credit Agreement” as used in each of the Loan Documents
shall hereafter mean the Credit Agreement as amended and modified by this
Agreement. Except as herein specifically agreed, the Credit Agreement, as
amended by this Agreement, is hereby ratified and confirmed and shall remain in
full force and effect according to its terms. The Loan Parties acknowledge and
consent to the modifications set forth herein and agree that this Agreement does
not impair, reduce or limit any of their obligations under the Loan Documents
(including, without limitation, the indemnity obligations set forth therein) and
that, after the date hereof, this Agreement shall constitute a Loan Document.
Notwithstanding anything herein to the contrary and without limiting the
foregoing, each Guarantor reaffirms its guaranty obligations set forth in the
Credit Agreement. 5. Authority/Enforceability. Each of the Loan Parties
represents and warrants as follows: (a) It has taken all necessary action to
authorize the execution, delivery and performance of this Agreement. (b) This
Agreement has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) Debtor
Relief Laws and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity). (c) No
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement. (d) The execution and delivery of this Agreement does
not (i) contravene any provision of its Organization Documents or (ii) violate
any Laws applicable to it except as could not reasonably be expected to have a
Material Adverse Effect. 6. Representations. The Loan Parties represent and
warrant to the Administrative Agent and the Lenders that (a) the representations
and warranties of the Loan Parties set forth in Article V of the Credit
Agreement and any other Loan Document are true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to a certain date, in which
case they are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) as of such date and (b)
no Default exists. 7. Counterparts/Telecopy. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a 8
CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment010.jpg]
signature page of this Agreement by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. 8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. [remainder of page
intentionally left blank] 9 CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment011.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment012.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment013.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment014.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment015.jpg]
ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By: Name:
Aamir Saleem Title: Vice President TRUEBLUE, INC. FIRST AMENDMENT TO CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[executed-first_amendment016.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment017.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment018.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment019.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By:________________________________
Name: Joseph M Murry Title: Senior Vice President TRUEBLUE, INC. FIRST AMENDMENT
TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[executed-first_amendment020.jpg]




--------------------------------------------------------------------------------



 
[executed-first_amendment021.jpg]
Schedule 11.02 CERTAIN ADDRESSES FOR NOTICES If to any Loan Party, in care of
the Borrower at: TrueBlue, Inc. 1015 A Street Tacoma, Washington 98402 Attn:
Todd N. Gilman, Deputy General Counsel Fax No. (253) 502-5792 With copies to:
K&L Gates LLP 300 South Tryon Street Suite 1000 Charlotte, North Carolina 28202
Attn: Christine D. Hoke Fax No. (704) 353-3195 If to the Administrative Agent
and/or Swingline Lender: For payments and Requests for Credit Extensions: Bank
of America, N.A. Gateway Village-900 Building 900 W. Trade Street Charlotte, NC
28255 Attention: Katrina Burton Telephone: (980) 386-0987 Fax: (704) 719-8950
Email: kburton2@bofa.com Wire Instructions: Bank of America, N.A. (New York)
ABA#: 026009593 Account Name: Wire Clearing Acct for Syn Loans - LIQ Account
No.: 1366072250600 Ref: TrueBlue Inc. For all other Notices as Administrative
Agent: Bank of America, N.A. Mail Code: CA5-705-04-09 555 California Street, 4th
Floor San Francisco, CA 94104 Attention: Aamir Saleem Telephone: (415) 436-2769
Fax: (415) 503-5089 Email: aamir.saleem@bofa.com CHAR1\1713281v4



--------------------------------------------------------------------------------



 
[executed-first_amendment022.jpg]
If to the L/C Issuer: Bank of America, N.A. Mail Code: PA6-580-02-30 1 Fleet Way
Scranton, PA, 18507 Attention: Mike Grizzanti Telephone: (570) 496-9621 Fax:
(800) 755-8743 Email: michael.a.grizzanti@bofa.com CHAR1\1713281v4



--------------------------------------------------------------------------------



 